DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holst et al (US Patent Application Publication 2011/0272826) in view of Bayerer (US Patent Application Publication 2013/0307156).
Regarding claim 1, Holst et al disclose a structure comprising:
a first copper layer 12 bonded to a first side of a ceramic layer 10 [see the Figure; see also paragraph 0028];
a second copper layer 11 bonded to a second side of the ceramic layer, the second side of the ceramic layer opposite the first side of the ceramic layer [see the Figure; see also paragraph 0028]; and
a plurality of channels partially etched into a thickness of the second copper layer [see the Figure].
Holst et al do not disclose wherein the structure is a clip. One such as Bayerer discloses a substantially similar structure comprising a first copper layer 130 bonded to a first side of a substrate 100; and a second copper layer 400 directly bonded to a second side of the substrate, the second side of the substrate opposite the first side of the substrate. Furthermore, Bayerer discloses wherein the structure comprises a clip. It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the structure of Holst et al as a clip because Bayerer discloses that copper clips are used for purposes of heat dissipation in power semiconductors.
Regarding claim 2, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Furthermore to the clip, Bayerer discloses a direct bond copper clip [see paragraph 0015].
Regarding claim 3, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Furthermore, Holst et al disclose comprising one or more fully etched channels through the thickness of the second copper layer [see the Figure].
Regarding claim 5, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Furthermore to the clip, Bayerer discloses wherein the clip is configured to be placed over a plurality of semiconductor die 120. Furthermore, the combination of Holst et al and Bayerer would disclose wherein a width of the plurality of channels is configured to be substantially the same as a width of one or more spaces between the plurality of semiconductor die. 
Regarding claim 6, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Furthermore, Holst et al disclose wherein the plurality of channels are configured to dissipate heat [see paragraph 0041].
Regarding claim 7, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Furthermore to the clip, Bayerer discloses wherein a perimeter of the clip is configured to be smaller than a substrate to which the clip is coupled [see Fig. 6].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holst et al (US Patent Application Publication 2011/0272826) in view of Bayerer (US Patent Application Publication 2013/0307156) as applied to claim 1 above, and further in view of Heinrich et al (US Patent Application Publication 2017/0317016).
Regarding claim 4, the prior art of Holst et al and Bayerer disclose the clip of claim 1. Neither Holst et al nor Bayerer disclose wherein the plurality of channels are half etched, and are etched into the second copper layer from a first surface of the second copper layer opposite a second surface of the second copper layer directly bonded to the ceramic layer. Rather, Holst et al disclose fully etched channels [see the Figure]. One such as Heinrich et al disclose a copper layer 142 comprising heat dissipation channels 148 half etched therein [see Fig. 4; see also paragraph 0074]. It would have been obvious to one of ordinary skill in the art at the time of invention to form half etched channels in a copper layer because Heinrich et al teach that half etched channels are used for cooling substrates [see paragraphs 0024 and 0093].

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer (US Patent Application Publication 2013/0307156) in view of Holst et al (US Patent Application Publication 2011/0272826).
Regarding claim 8, Bayerer discloses a semiconductor package comprising:
a substrate 100 coupled to a first side of one or more semiconductor die 120; and
a first direct bond copper (DBC) clip 400 coupled to a second side of the one or more semiconductor die, the first DBC clip comprising a copper layer directly bonded to the one or more semiconductor die [see Fig. 6].
Bayerer does not disclose specifically wherein the first DBC clip comprises a plurality of channels partially etched into the copper layer. One such as Holst et al disclose a structure 11, as the clip 400 of Bayerer, directly bonded to a surface, wherein the copper layer comprises a plurality of channels partially etched into the copper layer [see the Figure]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the plurality of channels in the copper layer because Holst et al teach that this can be used for heat dissipation [see paragraph 0041].
Regarding claim 9, the prior art of Bayerer and Holst et al disclose the semiconductor package of claim 8. Furthermore to the channels, Holst et al disclose comprising one or more channels fully etched into the copper layer [see the Figure].
Regarding claim 11, the prior art of Bayerer and Holst et al disclose the semiconductor package of claim 8. Furthermore, Bayerer discloses wherein the first DBC clip is directly coupled to the second side of the one or more semiconductor die [see Fig. 6].
Regarding claim 12, the prior art of Bayerer and Holst et al disclose the semiconductor package of claim 8. Furthermore, Bayerer discloses at least a second DBC clip 400’ coupled to the one or more semiconductor die [see Fig. 6].

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 15, and claims 16-20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the plurality of heat dissipation channels are directly over one or more spaces between the one or more semiconductor die. Because one such as Holst et al
Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claims 10 and 14, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the plurality of channels are directly over one or more spaces between the one or more semiconductor die, or wherein the plurality of channels correspond in width and location to one or more spaces between the one or more semiconductor die. Because one such as Holst et al disclose the heat dissipation channels in a copper layer, but do not disclose the semiconductor die, there is no teaching or suggestion of the relative position of the channels and the spaces between die.
Regarding dependent claim 13, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the one or more semiconductor die are configured to be cooled on both the first side and the second side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899